Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.          With respect to applicant’s remarks filed on 02/04/21 regarding rejected claim 10 on pages 11-12, the examiner respectfully disagrees.  
             The amended limitation “spatial frequency data” was found in reference of Gulati et al. (U.S. Pub. No. 2016/0097716).  
	Grounds for the rejection of claims are provided below as necessitated by amendment.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/21 has been entered.

Claim Rejections - 35 USC § 103
3.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

5.          Claims 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (U.S. Pub. No. 2017/0131197) in view of Gulati et al. (U.S. Pub. No. 2016/0097716). Hereafter “Jain” and “Gulati”.  
             Regarding Claims 10-11, Jain teaches 
            causing a first non-uniform spatially varying optical signal to impinge on a portion of the medium, (figure 1, light source 114, fluid within the chamber 104 is not different from medium,  [0038], lines 5-6, diffuse light source, [0038] polychromatic light is not different from non-uniform spatially varying optical signal.  Please see the explanation in paragraph 3 of the Final Action filed on 11/04/20);
            processing a second optical signal emitted from the medium in response to the first optical signal, (figures 1, 1A, camera circuit 122, processor 126, radiation 152, 154), including determining characteristics of a spatial variation of the second optical signal, ([0003, 0009, 0048].  Note:  measuring pattern and intensity of the measured light is not different from determining characteristics of a spatial variation of the optical signal.  Please see the explanation in paragraph 4 of the Final Action filed on 11/04/20); and 
           determining the one or more quantities characterizing the composition of the medium based on the characteristics of the spatial variation of the second optical signal, ([0002, 0003, 0009].  Note: analysis of particle in turbid fluids and emulsions and determining a property of a 
          wherein the characteristics of the spatial variation of the second optical signal include spatial frequency data characterizing the spatial variation of the second optical signal, and transforming the second optical signal from the spatial domain to the frequency domain, (figures 1, 1A, transforming the optical signal 152 to the frequency domain, and camera circuit 122 and processor 126 processing the characteristics of the spatial variation of the optical signal 154.  Please see the explanation in paragraph 5 of the Final Action filed on 11/04/20).  Moreover, Gulati also teaches optical signal include spatial frequency data, ([0023, 0285, 0299, 0329, 0384, 0385, 0386, 0387, 0396, 0439, 0489, 0491]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Jain by having optical signal include spatial frequency data in order to implement measuring method more efficiently, ([0023, 0285, 0299, 0329, 0384, 0385, 0386, 0387, 0396, 0439, 0489, 0491]).

Allowable Subject Matter
6.	Claims 1-9, 12-29 are allowed.
7.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 20, 22, 26. 
8.          As claims 1, 20, 22, 26, the prior art of record taken alone or in combination, fails to disclose or render obvious a method/apparatus for measuring one or more quantities characterizing a composition/turbid/translucent of a medium including a mixture of components including one or more liquids and one or more types of particulate matter, 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
March 23, 2021 
/Tri T Ton/  		
Primary Examiner Art Unit 2877